Syk.es, J.,
delivered the opinion of the court.
For an understanding of this opinion it is unnecessary to detail the testimony in the case. Suit was instituted in the circuit court against Hanun Gardner, receiver of the Great Southern Hotel property. The declaration contained two counts. The first! count was based on slander, and the second count on false imprisonment. Among other instructions given at the request of the plaintiff wag one authorizing the jury that they might find punitive damages if they believed from the testimony that the- conduct of the receiver’s employees was *226•willful, wanton, oppressive, and malicious. A verdict was rendered in plaintiff’s favor for fifteen thousand, dollars. This verdict consists very largely of punitive damages. It is the contention of the receiver that a punitive instruction was improper in this case.; that the receiver is not liable for punitive damages. "We disagree with this contention of the appellant, however. The receiver in this case stands in the shoes of the owner of the property, and is liable for whatever damages the owner would be. Punitory damages are not recovered as a matter of right in any case, but it is in the discretion of the jury to award them in proper cases. As is stated in Aiiderson on Receivers, p; 405:
“For any. torts committed by his servants while operating the property, under his management, he (the receiver) is responsible under the principle of respondeat superior.”
“And in speaking of receivers of railroads, we find in section '395 of High on Receivers (4th Ed.): “The receivers may be held answerable in their official capacity for injuries sustained, in the same manner that the corporation would be liable.”
To the same effect is 20 R. C. L., under the title of Receivers, section 90, p. 83, where the rule is laid down as follows:
“A receiver in charge of the property of a corporation and of the management of its business is bound to the same degree of care as the corporation would be under the control of its board of directors, and is liable in his official character for his negligence and the negligence of its agents and employees, whereby injury results to. the person or property of persons other than those directly interested in the estate.”
Our attention has not been called to the decision of any court of last resort, where punitory damages may be recovered, holding that these damages are not recoverable against a receiver. If such were the rule, it *227would be better for all common carriers and persons or corporations engaged in hazardous businesses to place the operation of these concerns in the hands of a receiver. The court was correct in giving the punitive damages instruction. The verdict of the jury in this case was for fifteen thousand dollars. After a careful consideration, we are of the opinion that this verdict is grossly excessive. If the plaintiff will remit ten thousand dollars of this amount, we will allow a verdict for five thousand dollars to stand; otherwise the case will be reversed and remanded.

Affirmed, with remittitur.